Citation Nr: 1433605	
Decision Date: 07/28/14    Archive Date: 08/04/14	

DOCKET NO.  10-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What evaluation is warranted for peripheral neuropathy of the right (major) upper extremity from August 4, 2011?

2.  What evaluation is warranted for peripheral neuropathy of the left upper extremity from August 4, 2011?



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

In December 2012, the Board dismissed the issue of entitlement to increased initial evaluations for peripheral neuropathy of the lower extremities.  At that same time, the Board denied entitlement to an initial evaluation in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity, as well as entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity, for the period from July 6, 2005 to August 3, 2011.  Finally, the Board remanded for additional development the questions what evaluations are warranted for peripheral neuropathy of the upper extremities since August 4, 2011.  The case is now, once more before the Board for appellate review.


FINDINGS OF FACT

1.  From August 4, 2011, the Veteran's peripheral neuropathy of the right (major) upper extremity has not been manifested by severe incomplete paralysis of the right median nerve.  

2.  From August 4, 2011, the Veteran's peripheral neuropathy of the left upper extremity has not been manifested by severe incomplete paralysis of the left median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity from August 4, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  

2.  The criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity from August 4, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for peripheral neuropathy of the upper extremities, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issues addressed below on the merits.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Increased Ratings

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in June 2012, as well as VA, including Virtual VA, treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks increased initial evaluations for peripheral neuropathy of the upper extremities.  In pertinent part, it is contended that manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 30 and 20 percent schedular evaluations now assigned.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. § Part 4, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedular ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, in a June 2007 rating decision, VA granted service connection and a 30 percent evaluation for peripheral neuropathy of the right (major) upper extremity, and a 20 percent rating for peripheral neuropathy of the left (minor) upper extremity.  Both evaluations were made effective July 6, 1005.  As noted above, in a decision of December 2012, the Board denied entitlement to an initial evaluation in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity during the period from July 6, 2005 to August 3, 2011, as well as an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity during that same time period.  

In April 2013, and pursuant to the Board's December 2012 remand, the Veteran was afforded a VA neurologic examination for compensation purposes.  At the time of examination, it was noted that the Veteran had suffered from (service-connected) diabetes for approximately 15 years, and that, approximately "10 or so years" earlier, he had developed muscle cramps, leading to a diagnosis of myotonic dystrophy of adult-onset.  Reportedly, at about that same time, the Veteran developed cramps and loss of sensation in his left hand, resulting in a diagnosis of carpal tunnel syndrome for which he subsequently underwent surgery.  Accordingly to the Veteran, following that surgery, his symptoms lessened for approximately one year, and then returned, with the right hand also becoming involved.

The examination revealed that as a result of the upper extremity peripheral neuropathy the Veteran experienced moderate intermittent (usually dull) pain, mild paresthesia and/or dysesthesias, and moderate numbness of the right and left upper extremities.  Muscle strength testing revealed evidence of normal strength for elbow and wrist flexion and extension, and for grip and pinch (that is, thumb to index finger).  Muscle atrophy was described as symmetrical, diffuse and mild in degree, seen in the temporalis and intrinsic muscles of the hands.

Deep tendon reflexes were described as normal, though sensory examination showed decreased sensation of the right and left shoulder, the inner/outer forearm, and the hands/fingers.  According to the examiner, both vibratory sense and light touch and pinprick were affected to the same degree.  

Tests for peripheral neuropathy showed a normal radial (musculospiral) nerve bilaterally, as well as normal median, ulnar, musculocutaneous, circumflex, and long thoracic nerves.  The upper, middle, and lower radicular groups were normal bilaterally.  

Noted at the time of examination were certain physical findings, complications, conditions, or symptoms consistent with dystrophica myotonia.  Additionally noted were cervical spine radiographs showing extensive degenerative osteoarthritis, while both shoulders showed evidence of degenerative disease.  According to the examiner, cramps and sensory loss had adversely affected the Veteran's ability to do certain things, such as handwriting and manipulating small objects.  

In a May 2013 addendum the April 2013 VA examiner indicated that he had now reviewed the Veteran's entire claims folder.  The examiner opined that at the time of the April 2013 examination, the Veteran demonstrated a predominantly sensory neuropathy in both arms of a mild degree, consistent with a diagnosis of diabetes.  While the Veteran did not have a diagnosis of carpal tunnel syndrome, he did have a history of having undergone surgery for that disability.  Moreover, while the Veteran gave a history of dystrophica myotonia, a review of the Veteran's claims folder failed to document typical clinical or electromyographic abnormalities consistent with that diagnosis.  Accordingly, when combined with examination findings which failed to demonstrate a myotonic response to clinical examination, and a history not entirely consistent with that diagnosis, it was the opinion of the examiner that a diagnosis of myotonic dystrophy had not been established.

Pursuant to applicable law and regulations the 30 percent evaluation currently in effect for the Veteran's service-connected peripheral neuropathy of the right (major) upper extremity contemplates the presence of moderate incomplete paralysis of the median nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In like manner, the 20 percent evaluation currently in effect for service-connected peripheral neuropathy of the left upper extremity contemplates the presence of moderate incomplete paralysis of the median nerve.  Id.

In order to warrant a 50 percent evaluation in the case of the Veteran's right upper extremity, or a 40 percent evaluation in the case of the Veteran's left upper extremity, severe incomplete paralysis must be shown.  Id.  

Given the aforementioned evidence, it is clear that, from August 4, 2011, no more than a 30 percent evaluation is warranted for peripheral neuropathy of the Veteran's right upper extremity, while no more than a 20 percent evaluation is warranted for peripheral neuropathy of his left upper extremity.  Significantly, at the April 2013 VA neurologic examination there was no evidence that the Veteran suffered from severe incomplete paralysis of either upper extremity.  In fact, at the time of that examination, the radial (musculospiral), median, ulnar, musculocutaneous, circumflex, and long thoracic nerves of both upper extremities were described as normal.  Moreover, the upper radicular, middle radicular, and lower radicular groups were similarly described as within normal limits.  While it is true that, at the time of the April 2013 examination, there was evidence of moderate intermittent (usually dull) pain of both upper extremities, as well as moderate paresthesias and/or dysesthesias and numbness, muscle strength was entirely within normal limits, as were deep tendon reflexes.  Significantly, in the opinion of the examiner, the Veteran demonstrated only mild predominantly sensory neuropathy in both arms.  

Under the circumstances, the evidence shows that, for the period beginning on August 4, 2011, the Veteran's peripheral neuropathy of the right and left upper extremities has not been productive of severe incomplete paralysis.  Accordingly, entitlement to an increased evaluation is not warranted for peripheral neuropathy of either upper extremity.

Finally, based on a review of the entire evidence of record, the evidence shows that the disability picture presented by the Veteran's service-connected upper extremity peripheral neuropathy is adequately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In reaching this determination, the Board has given due consideration to the January 2014 request of the representative that, prior to a final adjudication of the Veteran's claims for increase, the Board "consider the appropriateness" of electromyographic studies, given that such studies were apparently not conducted at the time of the April 2013 VA examination.  An electromyograph involves the insertion of needle electrodes which can cause pain and bruising.  Hence, it is an invasive procedure.  In the December 2012 remand the Board requested that the Veteran be afforded a VA neurologic examination in order to determine the current severity of his upper extremity peripheral neuropathy.  The Board presumes that in conducting that examination the examiner performed all appropriate studies clinically necessary to evaluate the disabilities at issue.  Significantly, during the course of the April 2013 examination, it was noted that, for the purposes of a neurological examination, EMG studies are usually rarely required to diagnose specific peripheral nerve conditions in the appropriate clinical setting.  Moreover, where EMG studies are in the medical record (as in this case) and reflect the Veteran's current condition, repeat studies are not indicated.  Clearly, in the opinion of the neurologic examiner, additional invasive electromyographic/nerve conduction studies were not necessary in order to properly evaluate the current severity of the Veteran's service-connected peripheral neuropathy of the upper extremities.  Accordingly, the examiner's clinical judgment not to conduct such studies does not render the April 2013 VA examination inadequate.  Nor is there any indication that such studies are necessary to a proper evaluation of the Veteran's disability.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity from August 4, 2011 is denied.

Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity from August 4, 2011, is denied.


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


